SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

360
KA 15-00061
PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CHRIS J. SHERLOCK, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY (ELIZABETH N.
ENSELL OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Ronald D.
Ploetz, J.), rendered November 24, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree and criminal contempt in the first degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Griffin, 239 AD2d 936, 936).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court